                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CHONG and MARILYN YIM, et al.,                     CASE NO. C18-0736-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    THE CITY OF SEATTLE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to reset the noting
18   date for the cross motions for summary judgment and to allow and set a deadline for party
19   responses to amicus curiae briefs (Dkt. No. 35). The motion is DENIED.
20          DATED this 2nd day of November 2018.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0736-JCC
     PAGE - 1
